Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the RCE filed 3/22/2021, wherein claims 1-16 are pending and claims 5, 6, 14 and 16 are withdrawn. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2021 has been entered.
 

Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 1-4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the first opening" in line 11.  There is insufficient antecedent basis for this limitation in the claim. The applicant could claim “the tubular structure includes a surface with a first opening” on line 7 to provide antecedent basis.
Regarding claim 11, it is unclear what is meant by “ the first end of a tunnel structure and the second end of the tunnel structure have openings.” Is “a tunnel structure” supposed to refer to the “tubular structure” or the “tunnel” of claim 1?  As it is written, “the first end” and “the second end” are lacking antecedent basis because “a tunnel structure” was not previously claimed. For the purposes of this office action, the examiner is interpreting this limitation as wherein the first end of the tubular structure and the second end of the tubular structure each have an opening.

All remaining claims are rejected as depending on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 7,8,10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaudio (U.S. Patent No. 5371957) in view of Stanev (U.S. 20120144631).
Regarding claim 7, Gaudio teaches an article of footwear (10), comprising: an upper (14) and a sole structure (12) joined at least at a bite line of the article of footwear (where 12 and 14 meet); a tubular structure (20a which surrounds 30a) including a first end (see annotated fig.), a second end (see annotated fig.), and an intermediate portion (20a between first and second ends, fig. 1) disposed between the first end and the second end; the tubular structure forming a tunnel extending through the tubular structure from the first end to the second end (col. 3, lines 12-30, 43-56), wherein the intermediate portion of the tubular structure includes a surface with a plurality of openings (openings through which 30A extends exposing 30A, see annotated fig.)(figs. 1,2,4A)  including a first opening and a second opening (figs. 1,2,4A), the first opening and the second opening extending to the tunnel (figs. 1,2,4A); a first tensile strand (30A) extending through the tunnel of the tubular structure (col. 3, lines 12-30, 43-56); a second tensile strand (62, shoe laces) having a first portion attached to an attachment region of the article of footwear  (portion of shoe laces attached to 28A or 28B at an opening, fig. 2) and a second portion engaged with the first tensile strand proximate the first opening (portion of laces engaged with 30A at first opening), the second tensile strand extending across a portion of the upper and around the first tensile strand proximate the first opening (portion of upper adjacent first opening, fig. 2); the second tensile strand having a third portion attached to an attachment region of the article of footwear  (portion of shoe laces attached to 28A or 28B at another opening, fig. 2), and a fourth portion engaged with the first tensile strand proximate the second opening 
Stanev teaches a shoe lace (100) (fig. 1) having a first strand (200) and a second strand (300)(para. 26)(fig. 2) that resists untying (para. 27).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have replaced the shoe lace of Gaudio with the shoe lace of Stanev such that a second tensile strand has a first portion attached to an attachment region of the article of footwear and a second portion engaged with the first tensile strand proximate the first opening,  the second tensile strand extending across a portion of the upper and around the first tensile strand proximate the first opening; the third tensile strand having a first portion (corresponding the location of the third portion above) attached to an attachment region of the article of footwear  and a second portion (corresponding to the location of the fourth portion above) engaged with the first tensile strand proximate the second opening, the second tensile strand extending across a portion of the upper  and around the first tensile strand 

    PNG
    media_image1.png
    854
    929
    media_image1.png
    Greyscale

Regarding claim 8, the Gaudio/Stanev combined reference teaches the first tensile strand (30A) extends out of the opening and engages the second tensile strand (62, shoe laces)  externally to the tunnel (figs. 1,2,4A) (col. 3, lines 51-56).

Regarding claim 11, the Gaudio/Stanev combined reference teaches the first end of the tubular structure and the second end of the tubular structure each have an opening (has end openings to receive 30A) (figs. 1,3, col. 3, lines 12-30, 43-56) .
Regarding claim 12, the Gaudio/Stanev combined reference teaches the intermediate portion (20a between first and second ends ) includes more than two openings (openings through which 30A extends exposing 30A)(figs. 1,2,4A).
Regarding claim 13, the Gaudio/Stanev combined reference teaches a spacing between the plurality of openings is regular(figs. 1,2,4A).

Claim 9 /are rejected under 35 U.S.C. 103 as being unpatentable over Gaudio (U.S. Patent No. 5371957) in view of Stanev (U.S. 20120144631) in view of Oreck (U.S. Patent No. 6052921).
Regarding claim 9, the Gaudio/Stanev combined reference fails to teach the second tensile strand extends into the opening and engages the first tensile strand within the tunnel.
Oreck teaches similar footwear wherein a second tensile strand (30) extends through an opening into a tunnel (95)(fig. 7) and wraps around an interior element (fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have configured the tubular .

Claim 15 /are rejected under 35 U.S.C. 103 as being unpatentable over Gaudio (U.S. Patent No. 5371957) in view of Stanev (U.S. 20120144631) in view of Follet et al. (U.S. 20140196311).
Regarding claim 15, the Gaudio/Stanev combined reference fails to teach two or more tensile strands pass through the tunnel.
Follett teaches similar footwear where two or more tensile strands (840,850,860) pass through a tunnel (fig. 8)(para. 87).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have had two or more tensile strands pass through the tunnel of the Gaudio/Stanev combined reference in view of Follet in order to provide increased strength and support to the upper.

Allowable Subject Matter
Claims 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Claims 2-4 would also be allowable as depending from claim 1.

Response to Arguments
Applicant's arguments filed 3/22/2021 have been fully considered.

The examiner does not find the amendment to claim 7 to overcome the prior art of record. Gaudio is reinterpreted in view of the amendment such that 20a which surrounds 30a is the tubular structure. The tubular structure extends continuously from the rearfoot region to the forefoot region as shown in annotated fig. 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579.  The examiner can normally be reached on M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ABBY M SPATZ/Examiner, Art Unit 3732        

/NATHAN E DURHAM/Primary Examiner, Art Unit 3732